DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.  	Claims 25-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  UnitekTM MIA Quad Helix System (1999, hereafter “UNITEK”) in view of Florman et al. “Diagnosing Early Interceptive Orthodontic Problems” (2008, hereafter “Florman et al.”)  
Regarding claims 25 and 30, UNITEK discloses 3fitting a patient with a dental appliance, the dental appliance (pages 1-2) including: an attachment mechanism (attachment elements at molars) adapted to attach the dental appliance onto molars of an upper jaw of a patient; and a constraining mechanism (arch element transversing the palate - see Figs in page 2) linked to the attachment mechanism.  The constraining mechanism including: an arch having posterior end portions linked to the attachment mechanism and an anterior portion having an apex at an anterior end; and an adjustment mechanism (loops) to adjust the arch.  
UNITEX further discloses attaching the dental appliance onto the molars of the upper jaw of the patient such that; (i) the anterior portion of the arch is maintained spaced apart from a palate of the patient to limit movement of an anterior portion of a central zone of a tongue of the patient toward the palate of the patient; (ii) the adjustment mechanism is positioned anterior relative to the attachment mechanism and portions of the arch posterior to the adjustment mechanism and extending anteriorly from the attachment mechanism towards the adjustment mechanism are angled towards an occlusal plane of the patient; and (iii) the apex of the arch approaches the occlusal plane of the patient relative to the attachment mechanism (See maxillary/upper views in pages 2-3).  
Note that Unitek’s quad helix device has the attachment mechanism (attachment bands at molars) that is fixed to the molar; therefore the attachment mechanism is not approaching the occlusal plane due to being fixed/static.  Unitek’s quad helix’s arch (arch element transversing the palate) having various vertical coils (see Figs “Maxillary Occlusal View” and “Straight Lingual Sheath” on page 2) which provide biasing/dynamic forces to the apex and portions of the arch element.  Therefore, the vertical coils allow for the apex of the arch approaches the occlusal plane, at least relative to the fixed/static attachment mechanism. 

UNITEK is silent to treating a patient with tongue dysfunction and maintaining the appliance in place for a period of time sufficient to re- educate the patient's tongue so as to alleviate the dysfunction.  Florman et al. teaches using the quad helix appliance (same device as Unitek’s) for “tongue habit control” (page 3; Fig. 4; first column “The Quad-Helix appliance (Figure 4) provides continuous controlled force in a variety of applications.  It may be used for… tongue habit control”).  As such, Florman et al. effectively discloses the quad-helix appliance when attached to the maxillary jaw would limit movement of the tongue toward the palate, due to the biasing forces of the vertical coils applied to the apex of the arch  and due to the mere physical presence of the quad-helix appliance between the tongue and the palate.  
It would have been obvious to one having ordinary skill in the art before the invention was made to utilize UNITEX’s quad-helix appliance to treat tongue dysfunction as maintaining the appliance in the place for a period of time to re-educate the patient’s tongue to alleviate the dysfunction as taught by Florman et al. in order to accomplish desired tongue habit control and tongue position, increasing the patient’s airway.  
Furthermore, Florman et al. teaches using the quad helix device for “tongue habit control” (page 3; Fig. 4; first column “The Quad-Helix appliance (Figure 4) provides continuous controlled force in a variety of applications.  It may be used for… tongue habit control”).  As such, Florman et al. effectively discloses the quad-helix device when attached to the maxillary would limit movement of the tongue toward the palate due to the mere presence of the quad-helix appliance between the tongue and the palate.  

As to claims 26-27, UNITEX discloses the adjustment mechanism includes a first pair of loops (near the molars), and wherein the method further comprises adjusting the first pair of loops to adjust a height of the anterior portion of the arch;  and a second pair of loops (near the anterior teeth) wherein the method further comprises adjusting the second pair of loops to adjust a width of the anterior portion of the arch (See Figs. 1-19 on pages 3-4).  
	As to claims 28-29 and 31-33, UNITEX is silent to the duration of treatment and that the adjusting of the loops is performed while the appliance is attached to the molars.  Florman et al. discloses that such appliance may be worn for 6-8 months (page 5, second column, second to last paragraph), and that the quad-helix appliance allows for adjustment when attached to the molars (page 3, first column).  Therefore, such claimed ranges of treatment period time would have been obvious to one having ordinary skill in art since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.  Furthermore, it would have been obvious to one having ordinary skill in the art before the invention was made to adjust the loops while attached in order for achieve convenient and easy adjustments as taught by Florman et al. 

Response to Arguments
4.	Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Unitek fails to disclose the arch (i.e. quad helix device) having the apex approaches the occlusal plane of the patient relative to the attachment mechanism because Unitek’s arch does not have a vertical coil.  Such arguments are not persuasive because Unitek shows that the disclosed quad helix device has vertical coils (see Figs “Maxillary Occlusal View” and “Straight Lingual Sheath” on page 2 which clearly show vertical coils). 
Unitek’s quad helix device has the attachment mechanism (attachment bands at molars) that is fixed to the molar; therefore the attachment mechanism is not approaching the occlusal plane due to being fixed/static.  Unitek’s quad helix device has the arch (arch element transversing the palate) having various vertical coils (see Figs “Maxillary Occlusal View” and “Straight Lingual Sheath” on page 2) which provide biasing/dynamic forces to the apex and portions of the arch element.  Therefore, the vertical coils allow for the apex of the arch dynamically approaches the occlusal plane, at least relative to the fixed/static attachment mechanism. 
Furthermore, Florman et al. teaches using the quad helix device for “tongue habit control” (page 3; Fig. 4; first column “The Quad-Helix appliance (Figure 4) provides continuous controlled force in a variety of applications.  It may be used for… tongue habit control”).  As such, Florman et al. effectively discloses the quad-helix device when attached to the maxillary would limit movement of the tongue toward the palate due to the mere presence of the quad-helix appliance between the tongue and the palate.  
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002. The examiner can normally be reached Mon-Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hao D Mai/Examiner, Art Unit 3772                                                                                                                                                                                            
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772